
	
		II
		110th CONGRESS
		2d Session
		S. 3733
		IN THE SENATE OF THE UNITED STATES
		
			December 11
			 (legislative day, December 10), 2008
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Federal Energy Regulatory Commission to
		  hold at least 1 public hearing before issuance of a permit affecting public or
		  private land use in a locality.
	
	
		1.Public
			 hearing before issuance of permits affecting public or private land use in
			 localities
			(a)ElectricitySection
			 216(c) of the Federal Power Act (16 U.S.C. 824p(c)) is amended by adding at the
			 end the following:
				
					(3)Public
				hearingBefore issuing a permit or other authorization for any
				action that may affect public or private land use (other than Federal land) in
				a locality, the Commission shall hold at least 1 public hearing in each county
				and locality
				affected.
					.
			(b)Natural
			 gasSection 7(e) of the Natural Gas Act (15 U.S.C. 717f(e)) is
			 amended—
				(1)by inserting
			 (1) after (e); and
				(2)by adding at the
			 end the following:
					
						(2)Public
				hearingBefore issuing a permit or other authorization for any
				action that may affect public or private land use (other than Federal land) in
				a locality, the Commission shall hold at least 1 public hearing in each county
				and locality
				affected.
						.
				
